Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148131(96)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 148131
  v                                                                 COA: 301361
                                                                    Van Buren CC: 10-017033-FC
  EDWARD DEON FOSTER,
             Defendant-Appellant.
  ____________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a
  supplemental application for leave to appeal in propria persona is GRANTED. The
  supplemental application submitted on November 27, 2013, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 3, 2013
                                                                               Clerk